DETAILED ACTION

The amendments filed on 03/07/2022 have been entered.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8-24 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Ocequeda et al. (US 20190323335).

Regarding claims 1, 11,18, and 24, Ocequeda discloses a method of detecting a mud motor stall (abstract) on a drill string (180) with mud motor (190), comprising: using one or more drilling sensors to obtain real-time drilling parameter data ( abstract discloses detecting mud motor stall through the acquisition of sensor data, fig 1 shows the drill string system used to detect mud stalls, fig 2 shows the computing system with processors used to acquire and analyze downhole data to determine if a motor stall has occurred, [0002] discloses that the detection is done real-time); using one or more stall detectors (115, 150, 170, 185) to perform a first stall detection operation comprising: determining, based on the real-time drilling parameter data (abstract discloses the data from sensors to determine if a mud motor has stalled), that a potential mud motor stall has occurred (abstract discloses the use of sensors , [0042], fig 10, step 1004, [0075]); and using the one or more stall detectors to perform a second stall detection operation comprising: generating, based on the real-time drilling parameter data associated with the potential mud motor stall, one or more signatures of the potential mud motor stall data using the drilling parameter data (abstract, [0051] discloses the use of drilling data including flow rate, torque , RPM to detect mud motor stall, also see fig 10, step 1006, [0076]), comparing the one or more signatures to one or more stored signatures to stored mud motor stall data associated with one or more mud motor stalls (abstract discloses comparing the detector data to a threshold), wherein the potential mud motor stall data is based on the drilling parameter data (abstract, [0051] discloses the use of drilling data including flow rate, torque , RPM to detect mud motor stall, also see fig 10, step 1006, [0076]); and based on the comparison, determining whether the potential mud motor stall is a mud motor stall (abstract, fig 3, step 340, [0051]-[0053] discloses determining the stall based on whether the stall index is greater than a motor stall threshold, also see fig 10, step 1006, [0076]).

Regarding claims 2, 12, and 19,  Ocequeda further discloses that determining that the potential mud motor stall has occurred comprises: determining, based on the drilling parameter data, a rate of change of one or more drilling parameters (fig 3, step 340, [0051]); comparing the rate of change of the one or more drilling parameters to a threshold rate of change (abstract, [0054] shows that the stall index is calculated using the rate of change of the sensor data); and based on the comparison of the rate of change of the one or more drilling parameters to the threshold rate of change, determining that the potential mud motor stall has occurred (abstract, fig 3, step 340, [0051]-[0053] discloses determining the stall based on whether the stall index is greater than a motor stall threshold).

Regarding claims 3, 13, and 20 Ocequeda further discloses generating the potential mud motor stall data using the drilling parameter data, and wherein generating the potential mud motor stall data comprises: filtering processed measurements of one or more drilling parameters by: identifying change points in the processed measurements (fig 4 shows the identification of data shown in interval 412 in order to determine whether motor has stalled or not); and eliminating the processed measurements lying outside of a range defined by the change points ([0067] discloses the use of data located in interval 412 to determine if motor has stalled); and using the filtered processed measurements to generate the potential mud motor stall data ([0067] discloses the use of data located in interval 412 to determine if motor has stalled).

Regarding claims 4, 14, and 21, Ocequeda further discloses generating the potential mud motor stall data comprises generating, using the drilling parameter data, one or more signatures of the potential mud motor stall (abstract, [0051]-[0053] discloses the use of a stall index which represents a signature of the mud motor stall).

Regarding claims 5, 15, and 22,  Ocequeda further discloses comparing the potential mud motor stall data to the stored mud motor stall data comprises comparing the one or more signatures of the potential mud motor stall to one or more stored signatures of the one or more mud motor stalls, wherein the one or more stored signatures are generated from the stored mud motor stall data ([0051]-[0053] discloses the use of a stall index which represents a signature of the mud motor stall, and the comparison of the stall index with a threshold index which obtained by the analysis of identified motor stalls). 

Regarding claims 8 and 16, Ocequeda further discloses that the method further comprises: if the potential mud motor stall is determined to be a mud motor stall, adjusting one or more drilling parameter setpoints associated with one or more drilling parameters (fig 3, step 360, [0064] discloses decreasing RPM to 0).

Regarding claim 9, Ocequeda further discloses before adjusting the one or more drilling parameter setpoints, determining a severity of the mud motor stall based on one or more of: one or more of minimum and maximum values of one or more drilling parameters during the mud motor stall; a rate of change of one or more drilling parameters during the mud motor stall (fig 5 shows the use of graphical display of drilling parameters that gives an indication of the severity of the stall based on the max , min , and rate of change values observed through the graph); and an amount by which one or more operational thresholds of a mud motor were exceeded during the mud motor stall, wherein the adjusting is based on the determined severity of the mud motor stall ([0064] discloses that the use of corrective action in the form of unwinding of top drive torque below a threshold, this action is dependent on the severity of the mud motor stall ).

Regarding claims 10, 17, and 23, Ocequeda further discloses generating a notification or initiating an alarm in response to one or more of: determining that the potential mud motor stall has occurred; and determining that the potential mud motor stall is a mud motor stall (abstract, [0086] discloses triggering of a notification such that the particular activity may be driven by a user).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ocequeda et al. (US 20190323335) as applied to claim 5 above, and further in view of Ringer (US 20180023382)

Regarding claim 6, Ocequeda further discloses that the one or more signatures of the potential mud motor stall to the one or more stored signatures of the one or more mud motor stalls comprises using analysis to determine one or more distances between the one or more signatures of the potential mud motor stall and the one or more stored signatures of the one or more mud motor stalls ([0051]-[0053] discloses analyzing identified motor stalls to determine the motor stall threshold, and using the motor stall threshold to identify potential stalls).
Ocequeda is silent regarding the use of dynamic time warping analysis as a way of determining the stall index threshold. 
Ocequeda and Ringer both disclose similar drilling data analysis. Ringer teaches the use of Dynamic Time warping as a way of analyzing drilling data ([0066]).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Ocequeda and Ringer before him or her, to modify the method disclosed by Ocequeda to include the use of Dynamic Time warping as taught by Ringer in order to provide optimal data analysis capabilities. 










Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-3, 5-10-13, 15-20, 22-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites determining whether a potential mud motor stall has occurred, and comparing one or more signatures of the potential mud motor stall to determine whether the potential mud motor stall is a mud motor stall.
In claim 1, 11, and 18, the limitation of determining whether a potential mud motor stall has occurred, and comparing one or more signatures of the potential mud motor stall to determine whether the potential mud motor stall is a mud motor stall, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “one or more stall detectors” and “one or more drilling sensors” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “one or more stall detectors” and “one or more drilling sensors” language, “determining” in the context of this claim encompasses the user manually determining whether a potential mud motor stall has occurred. Similarly, the limitation of comparing one or more signatures of the potential mud motor stall to determine whether the potential mud motor stall is a mud motor stall, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “one or more stall detectors” and “one or more drilling sensors” language, “comparing” in the context of this claim encompasses the user visually inspecting the signatures of the potential mud motor stall and manually determining whether the potential mud motor stall is in fact a mud stall. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using one or more mud stall detector to perform determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Furthermore, the use of one or more sensors to obtain drilling parameter data is well known in the art as described by Doyon (US 20190128078) in paragraph [0034], and therefore does not amount to significantly more than the judicial exception. Claims 2-3, 5-10, 12-13, 15-17, 19-20, 22-23 are also rejected for the same reasons. 

Response to Arguments

Applicant's arguments filed on 03/07/2022 have been fully considered but they are not persuasive. 
Applicant states that Ocequeda fails to teach “generating, based on the real- time drilling parameter data associated with the potential mud motor stall, one or more signatures of the potential mud motor stall; comparing the one or more signatures to one or more stored signatures associated with one or more mud motor stalls”. The Examiner respectfully disagrees. In fact, Ocequeda discloses generating, based on the real- time drilling parameter data associated with the potential mud motor stall, one or more signatures of the potential mud motor stall (abstract, [0051] discloses the use of drilling data including flow rate, torque , RPM to detect mud motor stall, also see fig 10, step 1006, [0076], [0002] discloses that the detection is done in real-time ); and comparing the potential mud motor stall data to stored motor stall data associated with one or more mud motor stalls (abstract discloses comparing the detected data to a threshold).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANY E AKAKPO whose telephone number is (469)295-9255.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 5712729855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANY E AKAKPO/Examiner, Art Unit 3672                                                                                                                                                                                                        
05/19/2022